Gardner, Judge:
The husband sued the wife to reduce alimony awarded in a previous divorce action. The appealed order denied the relief requested. We affirm.
This is the second action brought by the husband to reduce alimony. The first action was decided adversely to the husband on May 19, 1982, in the case of Brown v. Brown, 278 S. C. 43, 292 S. E. (2d) 297 (1982).
The first issue presented by the husband has no merit; he argues that the trial judge should have entertained testimony about the same facts. which were considered by the Supreme Court in Brown v. Brown, supra. We reject this contention. We also reject the husband’s contention that the trial judge did not consider subsequent facts not entertained by the Supreme Court. The testimony of record and the trial court order reflect that he did.
Next, the husband contends that the appealed order should be reversed because the appealed order was not issued until 108 days after the hearing. There is *258no merit to this contention because (1) the trial judge announced his ruling at the end of the hearing and (2) there is no showing that the husband was prejudiced by the delay. Barnett v. Barnett, 282 S. C. 343, 318 S. E. (2d) 570 (Ct. App. 1984).
For the reasons stated, the appealed order is affirmed.
Affirmed.
Sanders, C. J., and Bell, J., concur.